912 F.2d 463
30 Wage & Hour Cas. (BN 168
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ALEXANDRIA COMMITTEE OF POLICE, IUPA, LOCAL 5, AFL-CIO,Kathleen Davis West, Plaintiffs-Appellants,andMichael J. Clancey, Lennis E. George, Ronald G. Geovannucci,Donald C. Green, Morton M. Ford, III, Gwendolyn A. Robbins,Paul A. Sheehan, Ralph R. Stanley, Albert G. Tierney,Linwood Martin West, Jr., Plaintiffs,v.CITY OF ALEXANDRIA, Defendant-Appellee.ALEXANDRIA COMMITTEE OF POLICE, IUPA, LOCAL 5, AFL-CIO,Michael J. Clancey, Lennis E. George, Ronald G. Geovannucci,Donald C. Green, Morton M. Ford, III, Gwendolyn A. Robbins,Paul A. Sheehan, Ralph R. Stanley, Albert G. Tierney,Kathleen Davis West, Linwood Martin West, Jr., Plaintiffs-Appellees,v.CITY OF ALEXANDRIA, Defendant-Appellant.INTERNATIONAL ASSOCIATION OF FIRE FIGHTERS ALEXANDRIA LOCAL2141, AFL-CIO, Alexandria Fire Department PersonnelAssociation, George H. Creed, Captain (Ret.), Leonard M.Devers, Captain, Frederick M. Gaddy, Captain, William E.George, Captain, Thomas A. Harrell, Jr., Captain, Barry N.Holland, Captain, Terrence E. Kisner, Captain, DuaneMcMaster, Captain, Robert C. Orr, Captain, Ned M. Riddle,Captain, Raymond Scott, Captain, James K. Smith, Captain,Donovan L. Upchurch, Captain, Ronald C. Wilson, Captain,Bert C. Wood, III, Captain, Plaintiffs-Appellants,v.CITY OF ALEXANDRIA, Defendant-Appellee.INTERNATIONAL ASSOCIATION OF FIRE FIGHTERS ALEXANDRIA LOCAL2141, AFL-CIO, Alexandria Fire Department PersonnelAssociation, James C. Bayliss, Captain, George H. Creed,Captain, Leonard M. Devers, Captain, Frederick M. Gaddy,Captain, Albert V. Gaines, Jr., Captain, William E. George,Captain, Joseph M. Hoffmaster, Captain, Thomas A. Harrell,Jr., Captain, Barry N. Holland, Captain, Terrence E. Kisner,Captain, Christopher M. Leischner, Captain, Duane McMaster,Captain, Robert C. Orr, Captain, Ned M. Riddle, Captain,Raymond Scott, Captain, James L. Smith, James K. Smith,Captain, Donovan L. Upchurch, Captain, Ronald C. Wilson,Captain, Bert C. Wood, III, Captain, Plaintiffs-Appellees,v.CITY OF ALEXANDRIA, Defendant-Appellant.
89-2495 to 89-2496.
United States Court of Appeals, Fourth Circuit.
Argued June 4, 1990.Decided Aug. 24, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-89-9-A;  CA-89-161-A)
Michael Tarcissius Leibig, Zwerdling, Paul, Leibig, Kahn, Thompson & Driesen, P.C., Washington, D.C., (argued), for appellants;  Joseph E. Slater, Zwerdling, Paul, Leibig, Kahn, Thompson & Driesen, P.C., Washington, D.C., on brief.
Philip Gaynor Sunderland, Office of the City Attorney, Alexandria, Va., (argued), for appellees;  Ignacio Britto Pessoa, Catherine Clement Schenning, Office of the City Attorney, Alexandria, Va., on brief.
E.D.Va.
720 F.Supp. 1230.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Certain officials of the Alexandria Police and Fire departments (exempt officials) appeal the district court's August 31, 1989, summary judgment in favor of the City of Alexandria finding them exempt from premium overtime compensation under the Fair Labor Standards Act (FLSA), 29 U.S.C. Sec. 207 (1978 & Supp.1990).   See International Ass'n of Fire Fighters, Alexandria Local 2141 v. City of Alexandria, 720 F.Supp. 1230 (E.D.Va.1989).  These officials contend that the district court erroneously applied a "window of correction" allowing retroactive application of FLSA's exemption provisions as to them.  The City of Alexandria cross appeals the district court's August 31, 1989, summary judgment in favor of certain other employees of the City of Alexandria Fire and Police departments (the non-exempt officials).  The City of Alexandria contends that the district court erroneously found that the primary duty of the non-exempt officials was not management as contemplated by regulations promulgated pursuant to FLSA.


2
We have reviewed the briefs of counsel, heard oral argument, and satisfied ourselves concerning the facts of the case and applicable law.  We find no reversible error in the district court's judgment.  The district court properly applied a "window of correction" to allow retroactive application of the exemption provision to the exempt officials, and properly found that the primary duty of the non-exempt officials was not management as defined by the labor regulations.  We therefore affirm on the opinion of the district court.


3
AFFIRMED.